Citation Nr: 1230830	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  08-39 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to service connection for a right shoulder disorder, to include a right shoulder impingement syndrome.

2.  Entitlement to service connection for tension headaches.

3.  Entitlement to service connection for a lumbar spine disorder, claimed as back pain.

4.  Entitlement to service connection for a gynecological disorder, to include a disability manifested by chronic pelvic pain.

5.  Entitlement to an increased (initial) rating for major depressive disorder, rated as 10 percent disabling prior to January 27, 2009 and 30 percent disabling thereafter.





REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty from August 2004 to December 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran's claim for service connection for major depressive disorder and assigned an initial 10 percent rating.  Her claims for service connection for chronic pelvic pain, tension headaches and right shoulder impingement syndrome were also denied.

In addition, the Veteran appeals from a May 2008 rating decision denied her claim for service connection for back pain.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

A June 2009 rating decision partially granted the Veteran's claim for an increased initial rating for major depressive disorder and assigned a 30 percent rating, effective January 27, 2009.

The issues of entitlement to service connection for a gynecological disorder and an increased (initial) rating for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right shoulder impingement syndrome was diagnosed during service.

2.  The Veteran's tension headaches were diagnosed during service.

3.  The Veteran does not currently suffer from a diagnosed lumbar spine disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for right shoulder disorder, identified as a right should impingement syndrome, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§  3.102, 3.303  (2011).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for tension headaches have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for the establishment of service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has favorably decided the issues of entitlement to service connection for right shoulder impingement syndrome and tension headaches.  Therefore, the Board finds that all notification and development actions needed to fairly adjudicate the appeal of these two issues have been accomplished.

The Veteran was provided with VCAA notice with regard to her claim for service connection for back pain in a November 2007 letter.  This letter informed her of what evidence VA would obtain, what evidence she was expected to provide, and of what assistance VA could provide in obtaining evidence.  In addition, this letter informed him that she should submit any information relevant to her claim.  This letter provided proper preadjudication notice in accordance with Pelegrini.  In addition, this letter provided proper readjudication Dingess notice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of her claim.  The Veteran's service treatment records, portions of her service personnel records and VA treatment records have been obtained.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A.     § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83. The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  

The Veteran has not been afforded a VA examination with regard to her claim for service connection for a lumbar spine disability.  As detailed below, the clinical evidence of record does not establish a current lumbar spine disability nor does it establish a continuity of symptomology.  The Veteran's assertion of a relationship between her back pain and service is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination).   As the record does not shown a current disability that may be related to service, a VA examination is not required. 

As neither the Veteran nor her representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of her claim.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Shoulder and Tension Headaches Claims

A May 2004 service entrance examination was negative for any relevant abnormalities and the Veteran denied a painful shoulder as well as frequent or severe headaches in an accompanying Report of Medical History (RMH).  An August 2004 treatment note reflected the Veteran's complaints of occasional headaches.  She denied migraine headaches but also reported headaches, dizziness, lightheadness and weakness in a January 2005 Explosive Handlers examination.

A December 2005 discharge examination reflected the Veteran's reports of right shoulder pain for the past three or four months and "very mild" impingement syndrome was assessed.  The Veteran reported a painful shoulder, elbow or wrist as well as frequent or severe headaches in a December 2005 RMH.  She further noted that she injured her right shoulder while lifting and throwing paint and that her frequent headaches began earlier that year.

A March 2006 VA general medicine examination reflected the Veteran's reports of right shoulder pain that began in the spring of 2005 and headaches since being assigned to a ship during service.  A specific shoulder injury was denied but she had to perform repetitive activities such as throwing the "punt" on the ship.  An accompanying right shoulder X-ray revealed no osseous or soft tissue abnormalities.  Following a physical examination and a review of the Veteran's claims file, diagnoses of mild right shoulder impingement syndrome and tension headaches were made.

The Veteran has a current disability as she has been diagnosed with right shoulder impingement syndrome and tension headaches.  In order for these current disabilities to be recognized as service connected, there must be a link between thus condition and an in-service injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.

A December 2005 discharge examination assessed the Veteran with right shoulder impingement syndrome and she reported frequent or severe headaches at that time.  The March 2006 VA examination, conducted approximately three months after her service discharge, contained diagnoses of mild right shoulder impingement syndrome and tension headaches.  No medical opinion regarding the etiology of these disabilities has been submitted.  The Veteran has reported a continuity of symptomology and these statements are credible and consistent with the clinical evidence of record.

On balance, the evidence is at least in equipoise.  Resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection for right shoulder impingement syndrome and tension headaches have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  These appeals are granted.

Lumbar Spine Claim

A May 2004 service entrance examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain or any back problem in an accompanying RMH.  A September 2004 treatment note reflected the Veteran's complaints of back pain for two days without an injury.  She denied a back injury in a January 2005 Explosive Handlers examination.

A December 2005 service discharge examination was negative for any relevant abnormalities and the Veteran denied recurrent back pain or any back problem in an accompanying RMH.  The remaining service treatment records were negative for complaints, treatments or diagnosed related to any lumbar spine disability.

VA examinations conducted in March 2006, August 2006 and January 2009 were negative for complaints, treatments or diagnoses related to any lumbar spine disability.

In a July 2009 substantive appeal, the Veteran wrote that she experienced severe back pain and that she was injured while performing manual labor during service.

The post-service VA treatment records were negative for complaints, treatments or diagnoses relating to any lumbar spine disability.

The Veteran has competently and credibly reported that she suffers from back pain in correspondence submitted throughout the course of her appeal.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).   However, there must be competent evidence of a current disability to support service connection and generalized complaints of pain do not of themselves constitute disease or disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282  (1999).  Moreover, a lumbar spine disability is not shown by the evidence of record. 

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  The clinical evidence is negative for a diagnosis of lumbar spine arthritis.

Thus, for the foregoing reasons, the Board concludes that the Veteran's subjective complaints of back pain do not constitute a current disability for which service connection may be established.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran is not shown to have a current disability, the preponderance of the evidence is against her claim, and service connection for a lumbar spine disability is not warranted.


ORDER

Entitlement to service connection for a right shoulder disorder, identified as a right shoulder impingement syndrome, is granted.

Entitlement to service connection for tension headaches is granted.

Entitlement to service connection for a lumbar spine disorder is denied.


REMAND

Major Depressive Disorder Claim

In an August 2006 VA psychological examination, the Veteran reported that she had received treatment for her psychiatric disability from Dr. O. in Mayport, Florida and at "Jax Hospital" in Jacksonville, Florida.  VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994). VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records. 38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.  

Gynecological Disorder Claim

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Veteran has alleged that her current gynecological disabilities either began in service or that any preexisting disability was worsened by her service.  There were multiple gynecological complaints involving uterine bleeding and pelvic pain documented during service.  In a December 2005 RMH, the Veteran wrote that she underwent surgery on her cervix three days before service entrance but that her "recruiter told [her] to lie and say [she] was in perfect health."  A March 2006 VA examiner contained an impression of a history of lower abdominal pain with some dysmenorrhea; no opinion regarding the etiology of this disability was provided.  A VA examination is required to determine the nature and etiology of the Veteran's claimed gynecological disability, including whether it preexisted service.

In a January 2009 VA examination, the Veteran reported that she had received treatment from an unspecified private gynecologist in Brookwood since 2007.  Such records are not contained in the claims file.  As noted above, VA has a duty to seek records of relevant treatment reported by private physicians.  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain the Veteran's private treatment records from Dr. O. and Jax Hospital as identified during the August 2006 VA examination.  Private treatment records from an unspecified gynecologist located in Brookwood as identified by the Veteran in a January 2009 VA examination should also be obtained.  The Veteran is advised that it may be necessary for her to submit a completed authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  If no such records are available, the Veteran must be so informed and also told of the efforts to obtain the records. 

2.  Following the completion of the development listed in item number one, the RO/AMC should afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of her claimed gynecological disability.  The examiner should review the claims folder and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(a)  Based on the evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has developed a gynecological disorder?  If so, please specify the diagnosis.  The examiner should identify all such disorders that have been present at any time since January 2006.

(b)  Based on a review of the entire record evidence, is it clear that the Veteran had a gynecological disorder before entering her period of service from August 2004 to December 2005?  In making this assessment, the examiner is asked to comment on the Veteran's December 2005 statement that she underwent surgery on her cervix three days before service entrance.  Please explain the reason(s) for your answer.

(c)  If the Veteran did have a gynecological disorder before entering her period of service from August 2004 to December 2005, it is clear that such disorder was aggravated (permanently worsened) during, or as a result of, that period of service?  Please explain the reason(s) for your answer.

If there was an aggravation (permanent worsening) of the Veteran's preexisting gynecological disorder during, or as a result of, such service, is it clear that this aggravation (permanent worsening) was due to the natural progress of the disorder?  Please explain the reason(s) for your answer.

(d)  If it is not clear that the Veteran had a gynecological disorder before entering her period of service from August 2004 to December 2005, is it at least as likely as not (50 percent or greater probability) that any current gynecological disorder had its onset during her period of service from August 2004 and December 2005; or, was any such disorder caused by, or due to, any incident or event that occurred service?  In making this assessment, the examiner should comment on the multiple in-service complaints related to abnormal uterine bleeding and pelvic pain.  Please explain the reason(s) for your answer.

Please note for question (d) that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely", "more likely", or "less likely" language.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based on mere speculation, the examiner must clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resorting to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3.  The RO/AMC should review the examination report(s) to insure that it (they) contain all findings and opinions requested in the remand.

4.  After completion of the above, the RO/AMC should readjudicate the remaining issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be provided a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


